Case 2:21-mj-00584-LPL Document 14 Filed 03/25/21 Page 1 of 1

AO 470 (Rev. 01/69} Order Scheduling a Detention Hearing

UNITED STATES DISTRICT COURT
for the
Western District of Pennsylvania

United States of America )
Vv. ) Case No. 2: ot
Marvin L. Stepecd 3 cto SH
\ ay )
Defendant )

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

 

 

 

Q ee on
Place: United States District Court Courtroom No.:
700 Grant Street Cae Qe. 9
Pittsburgh, PA 15219 Date and Time: (. (a1 \ “230 Own

 

 

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States

marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

  

 

Date: \25| 202\

Shudge’ s evan €

Patricia L Dodge, United States Magistrate Judge

 

Printed name and title
